The Town of Union, Broome County, New York, and its superintendent of highways appeal from an order of the Broome County Supreme Court Special Term, granting claimant leave to serve a proposed notice of claim after the statutory period of ninety days. It is alleged that claimant received serious physical injuries by reason of a fall while operating a motorcycle over certain streets in the town of Union on June 6, 1953. The averments of claimant’s moving affidavits are not controverted in the record. He was confined to a hospital bed until July 2, 1953, undergoing numerous operations upon and the amputation of his left leg, all resulting in such a state of shock and nervousness that he was in Binghamton State Hospital from August 1 to August 25, 1953. In the first week of September, he was fitted with an artificial leg. He claims that he experienced great difficulty in adjusting to it and continued in constant pain and under a doctor’s care for the pain and his nervous condition, as a result of which he was unable until December 10, 1953, to give his attention to the investigation of the causes of his accident and consult attorneys. He instituted this proceeding in the latter part of December, by service of a notice of motion returnable at Special Term on January 8, 1954. It is clear that he was both physically and mentally handicapped throughout the period of ninety days following the accident, and for sufficient time thereafter to invoke the discretion of the court. Order unanimously affirmed, with $10 costs to respondent. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.